                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION
                                 No. 7:14-CV-184-BR



Tony Farrior, et al.,                        )
                                             )
        Plaintiffs,                          )
                                             )
v.                                           )
                                             )
Murphy-Brown LLC,                            )
                                             )
        Defendant.                           )
~~~~~~~~~~~~~~                               )


              ORDER GRANTING PLAINTIFF'S MOTION TO SUBSTITUTE

        This matter comes before the undersigned on the motion of the movant, Calvin D.

Melvin, Administrator of the Estate of Margaret Marine Williams, requesting that he be

substituted as the Plaintiff.

        Finding good cause is shown, the Court hereby grants the motion and orders that Calvin

D. Melvin, Administrator of the Estate of Margaret Marine Williams, is substituted as the

Plaintiff for the decedent, and the caption should be modified to substitute for Margaret Marine

Williams the following: "Calvin D. Melvin, Administrator of the Estate of Margaret Marine

Williams."

        So ordered, this the 15th day of October, 2018.




                                        Robert B. Jones, Jr.
                                        United States Magistrate Judge
